769 N.W.2d 673 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Raymond ZIEGLER, Defendant-Appellant.
Docket No. 138229. COA No. 278270.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the January 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to remand and for peremptory reversal are DENIED.